Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered July 25, 1988, adjudicating him a youthful offender, after a nonjury trial at which he was found guilty of sodomy in the first degree (two counts), and endangering the welfare of a child (two counts), and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant engaged in deviant sexual intercourse, by forcible compulsion, with another person less than 11 years of age (see, Penal Law § 130.50). Clearly this conduct endangered the welfare of that victim and his young companion (see, Penal Law § 260.10).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Minor inconsisten*507cies in the testimony of two young boys present questions of credibility and the weight to be accorded such testimony (see, People v Di Girolamo, 108 AD2d 755; People v Williams, 123 AD2d 897). Resolution of issues of credibility as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88; People v Akgun, 139 AD2d 654). We find that the court’s determination was supported by the record. Lawrence, J. P., Sullivan, Rosenblatt and Miller, JJ., concur.